UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 3, 2016 bluebird bio, Inc. (Exact name of registrant as specified in its charter) DELAWARE 001-35966 13-3680878 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 150 Second Street Cambridge, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (339) 499-9300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On December 3, 2016, bluebird bio, Inc. (“bluebird”) issued a press release announcing clinical data from its HGB-205 study of the LentiGlobin product candidate, presented at the 58th Annual Meeting of the American Society of Hematology (“ASH”) on December 3, 2016. The full text of the press release regarding the announcement is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. On December 5, 2016, bluebird issued a press release announcing clinical data from its Northstar (HGB-204) and HGB-206 studies of its LentiGlobin product candidate presented at ASH on December 5, 2016, and of clinical development plans for its Lenti-D product candidate. The full text of the press release regarding this announcement is filed as Exhibit 99.2 to this Current Report on Form 8-K and is incorporated herein by reference.
